STONE, J.
The testimony in this record convinces us, that the three notes from Mr. Dumas to Mr. Horn were given to secure debts actually due and owing from the former to the latter. There is no averment, or proof, that the property was sold for an inadequate price. The rela*62tionship of Mr. Dumas to Mr. Horn, and tbe 'gift of tbe entire property by Mr. Horn to bis daughter, Mrs. Dumas, immediately after be bad purchased it from Mr. Dumas, while they should stimulate our scrutiny of tbe transaction, are not enough, of themselves, to mark the conveyance as fraudulent. Mr. Horn had the clear right to collect his demand, which we have seen was just, from his son-in-law, Mr. Dumas; and after he thus became the owner of the property, his right to give that property to the sole and exclusive use of his daughter, Mrs. Dumas, can not be successfully controverted by the creditors of Mr. Dumas. As to them, the gift was harmless. That the effect may have been to delay, and, possibly, defeat all other creditors in the collection of their demands, can not, of itself, avoid the sale.
The only other feature of this ease which we need notice, is the fact that, while' Mr. Dumas seems to have sold to Mr. Horn his entire property which was subject to levy and sale, both parties, by agreement, left out of the conveyance such property as the law exempted from execution for the use of Mr. Dumas’ family. This they had the right to" do. In Walthall v. Rives, Battle & Co., (34 Ala. 96,) we said, “ Neither the recital that there are sundry judgments, which have acquired a lien upon the property, and which the grantor has no. desire to avoid, nor the exception from the mortgage of the property exempt from execution, is sufficient to sustain the imputation of fraud. * * * Outside creditors can not be prejudiced by the exclusion of property which the law places beyond their reach.”
"We do not deny that the circumstances of this case are somewhat indicative of fraudulent intent; but, viewed in connection with the proof of the debts to Mr. Horn, and the absence of all pretense that the property was sold at an under value, they are not enough to invalidate the transaction. A bona-ficle creditor may, by fair contract, purchase and receive the effects of his debtor in payment of such debt, even though the known effect may be to hinder or defeat his other creditors.
Decree of the chancellor affirmed.